


Exhibit 10.15


Amendment to the Employment Agreement, dated April 6, 2015, between Tribune
Media Company and Lawrence Wert


AMENDMENT (the “Amendment”) dated as of April 6, 2015, to the Employment
Agreement (the “Agreement”), dated as of February 12, 2013, between Tribune
Media Company (the “Company”), and Lawrence Wert (“Executive”).
WHEREAS, the Company and Executive desire to amend certain matters in the
Agreement as set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, and
intending to be legally bound hereby, the parties hereto agree as set forth
below:
1.The following shall be inserted as Section 4(e) (and each successive
subsection and references to any such subsection shall be renumbered
accordingly):


If a Change in Control shall occur following the date hereof and, within the one
year period immediately following the Change in Control, Executive’s employment
is terminated by the Company without Cause (other than due to death or
Disability) or by Executive for Good Reason, all unvested Options, RSUs and PSUs
then held by Executive shall automatically vest in full upon the effective date
of Executive’s termination of employment.
2.Annex A to the Agreement shall be amended so that the following definition of
“Change in Control” is inserted between the definitions of “Cause” and
“Control”:


“Change in Control” shall be deemed to occur upon:
(i) the acquisition, through a transaction or series of transactions (other than
through a public offering of the Company’s common stock under the Securities Act
of 1933 or similar law or regulation governing the offering and sale of
securities in a jurisdiction other than the United States), by any Person of
beneficial ownership (as defined in Rule 13d-3 promulgated under Section 13 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
“Beneficial Ownership”) of more than 50% (on a fully diluted basis) of either
(A) the then-outstanding shares of common stock of the Company taking into
account as outstanding for this purpose such common stock issuable upon the
exercise of options or warrants, the conversion of convertible stock or debt,
and the exercise of any similar right to acquire such common stock (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
(ii) the date upon which individuals who, during any consecutive 24-month
period, constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided, that any person becoming
a director subsequent to the date hereof whose election or nomination for
election was approved by a vote of at least two thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be deemed an
Incumbent Director; provided further, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest, as such terms are used in Rule 14a-12 of Regulation
14A promulgated under the Exchange Act, with respect to directors or as a result
of any other actual or threatened




--------------------------------------------------------------------------------




solicitation of proxies or consents by or on behalf of any Person other than the
Board shall be deemed an Incumbent Director; or
(iii) the consummation of a reorganization, recapitalization, merger,
amalgamation, consolidation, statutory share exchange, or similar form of
corporate transaction involving the Company (a “Business Combination”), or sale,
transfer, or other disposition of all or substantially all of the business or
assets of the Company to third party purchaser that is not an Affiliate of the
Company (a “Sale”), that in each case requires the approval of the Company’s
stockholders (whether for such Business Combination or Sale or the issuance of
securities in such Business Combination or Sale), unless immediately following
such Business Combination or Sale, (A) 50% or more of the total voting power of
(x) the entity resulting from such Business Combination or the entity that has
acquired all or substantially all of the business or assets of the Company in a
Sale (in either case, the “Surviving Company”), or (y) if applicable, the
ultimate parent entity that directly or indirectly has Beneficial Ownership of
sufficient voting securities eligible to elect a majority of the board of
directors (or the analogous governing body) of the Surviving Company (the
“Parent Company”), is represented by the Outstanding Company Voting Securities
that were outstanding immediately prior to such Business Combination or Sale
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted or exchanged pursuant to such Business
Combination or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of the Outstanding Company
Voting Securities among the holders thereof immediately prior to the Business
Combination or Sale, and (B) no Person is or becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors (or the analogous governing body) of the Parent Company (or, if there
is no Parent Company, the Surviving Company).
3.Annex A to the Agreement shall be further amended so that the definition of
“Good Reason” is deleted and replaced in its entirety with the following:


“Good Reason” means, without the Executive’s prior written consent, one or more
of the following events: (a) a reduction in the Base Salary or Annual Bonus
target opportunity; (b) a material diminution or adverse change in the duties,
authority, responsibilities, positions or reporting lines of authority of the
Executive; (c) the Company’s requiring the Executive to be based at a location
in excess of 50 miles from the location of the Executive’s principal job
location or office specified in Section 2(b), except for required travel on the
Company’s business to an extent substantially consistent with the Executive’ s
position; or (d) in the case of a Change in Control that is either a Business
Combination in which the Company is not the Surviving Company or a Sale, the
failure of the Surviving Company to assume this Agreement; provided, however,
that prior to resigning for Good Reason, Executive shall give written notice to
the Company of the facts and circumstances claimed to provide a basis for such
resignation not more than thirty (30) days following his knowledge of such facts
and circumstances, and the Company shall have ten (10) days after receipt of
such notice to cure such facts and circumstances (and if so cured, then
Executive shall not be permitted to resign for Good Reason in respect thereof).
Any termination of employment by Executive for Good Reason shall be communicated
to the Company by written notice, which shall include Executive’s date of
termination of employment (which, except as set forth in the preceding sentence,
shall be a date at least ten (10) days after delivery of such notice and the
expiration of such cure period and not later than 60 days thereafter). For the
avoidance of doubt, in no event shall the mere occurrence of a Change in
Control, the disposition of one or more divisions or business units of the
Company or the Company ceasing to be a public company, absent any further impact
on the Executive, be deemed to constitute Good Reason.






--------------------------------------------------------------------------------




4.Section 22 shall be amended so that a copy of a notice to the Company shall be
delivered to the following Person (instead of the Persons who were previously
set forth in the Agreement):
With a copy to:
Lawrence K. Cagney, Esq.
Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
lkcagney@debevoise.com



5.Except as amended hereby, the Agreement shall remain in full force and effect.
After giving effect to this Amendment, each reference in the Agreement to “this
Agreement,” “hereof,” “hereunder,” “herein,” “hereby” or words of like import
referring to the Agreement shall refer to the Agreement, as amended by this
Amendment.


6.This Amendment shall be governed by and construed in accordance with the laws
of the State of Illinois, regardless of the application of rules of conflict of
law that would apply the laws of any other jurisdiction. This Amendment may be
executed in any number of counterparts (including via facsimile and electronic
transmission), each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.


[Remainder of page intentionally left blank.]






    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed by the parties as of
the date first written above.
                        
TRIBUNE MEDIA COMPANY


                            


By: /s/ Melanie Hughes
Name: Melanie Hughes
Title: Executive Vice President - Human Resources






EXECUTIVE




                            
_/s/ Lawrence Wert___________________________
Name: Lawrence Wert






